MAUGHAN, Justice:
Plaintiff appeals from an order of the district court revoking plaintiff’s driving privileges for his refusal to submit to a chemical test under the implied consent law, § 41-6-44.10, U.C.A.1953, as amended 1977. The order is affirmed.
The trial court found the police officer had grounds to arrest plaintiff; plaintiff was properly requested to take a chemical test pursuant to § 41-6-44.10; plaintiff refused to submit to the test; and there was an explicit verbal refusal, after plaintiff was properly warned. [Emphasis supplied.] The trial court concluded plaintiff’s license was subject to revocation for his refusal to submit to a chemical test as provided in § 41-6-44.10(b).
On appeal, plaintiff contends his acts constituted a mere constructive refusal, which are insufficient to constitute a refusal under the act. Such a contention is contrary to the evidence adduced upon which the trial court based its finding. The sole witness at the hearing was the arresting officer; plaintiff did not appear. A survey of the record reveals substantial, competent, uncontradicted evidence to support the finding of the trial court, viz., plaintiff explicitly refused the chemical test. Under such circumstances, plaintiff’s appeal is without merit.
CROCKETT, C. J., and HALL, WILKINS and STEWART, JJ., concur.